Name: Commission Regulation (EEC) No 3465/86 of 13 November 1986 concerning the stopping of fishing for cod and 'other species' by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 86 Official Journal of the European Communities No L 319/29 COMMISSION REGULATION (EEC) No 3465/86 of 13 November 1986 concerning the stopping of fishing for cod and 'other species' by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3730/85 of 20 December 1985, allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen (3), as last amended by Regulation (EEC) No 1 14/86 (4), provides for cod and 'other species' quotas for 1986 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of cod and 'other species' in the waters of ICES divisions I and II (Norwegian waters north of 62 N) by vessels flying the flag of France or registered in France have reached the quotas allocated for 1986 , HAS ADOPTED THIS REGULATION : Article 1 Catches of cod and 'other species' in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France are deemed to have exhausted the quotas allocated to France for 1986 . Fishing for cod and 'other species' in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stocks captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p . 1 . ( 2) OJ No L 361 , 31 . 12. 1985, p . 42 . f3) OJ No L 361 , 31 . 12. 1985, p . 66 . (4) OJ No L 17, 23 . 1 . 1986, p. 4.